368 S.W.2d 37 (1963)
Stella EHRHARDT, Appellant,
v.
Charles EHRHARDT, Jr., Executor of the Estate of J. G. Ehrhardt, Deceased, et al., Appellees.
No. 4134.
Court of Civil Appeals of Texas, Waco.
May 9, 1963.
Rehearing Denied May 31, 1963.
Stella Ehrhardt, pro se.
John M. Robinson, Houston, for appellees.
McDONALD, Chief Justice.
Plaintiff filed the instant case alleging she owned a ½ interest in certain real estate in Harris County. Trial was to a jury. At the conclusion of the evidence the Trial Court withdrew the case from the jury and entered judgment for defendant (except *38 for a 1/36th mineral interest in certain of the property; a 1/6th mineral interest in certain of the property; and a contingent interest in certain other property; all of which defendants admitted that plaintiff owned).
Plaintiff appeals, contending that the Trial Court erred in taking the case from the jury, and in rendering judgment against her. Plaintiff has brought forward no Statement of Facts.
In the absence of a Statement of Facts, it must be presumed on appeal that sufficient evidence was introduced to support the findings and judgment of the Trial Court. Lane v. Fair Stores, 150 Tex. 566, 243 S.W.2d 683; First Nat. Life Ins. Co. v. Herring, C.C.A. (n.w.h.) 318 S.W.2d 119.
The judgment of the Trial Court is affirmed.